By the Court.

McMillan, J.
This is an action brought by the respondent to recover damages for a personal injury occasioned by his stepping into a hole in the sidewalk on a public street within the city of Minneapolis.
The defendant is a municipal corporation, and by its charter has the exclusive care, supervision and control of all the highways and streets within the limits of the city. Sp.L-. 1867, ch. 19, sub. ch. 6, §§ 1, 2. The grades of the streets and sidewalks, etc., are to be established by the city council, and whenever the common council deem it necessary to construct or repair any sidewalk in the city, they are .to require the street commissioner to notify all owners and occupants of lots and lands adjoining such sidewalk to construct or repair the same.at his or their own proper expense and charge, within a certain time designated by a notice published in the official paper of the city for not less than two weeks, setting forth what work is to be done, and the character of the same, by such owners or occupants, and the time within which they are required to do the same. If the work is not done, and the sidewalks built or repaired in the manner and within the time prescribed, the council may order the same to be done by the street commissioner at the expense of the lots and land adjoining, and thq expense shall be assessed upon such adjoining land and lots, etc. lb. sub. ch. S, §§ 1, 5.
The city, by these provisions of its charter, is clearly *302charged with the duty of keeping its streets and sidewalks in repair, and of exercising- a general oversight in regard to their, condition and safety, and is therefore bound to maintain them free from all defects and obstructions, which, by the use of ordinary vigilance and care, it can detect and remove. Cleveland vs. the City of St. Paul, 18 Minn. 279; Shartle vs. Minneapolis, 17 Minn. 308.
The defect in this sidewalk was not occasioned by the act of the city,' or with its permission, so far as the evidence shows; in order, therefore, to render the city liable for negligence, the city muát have had actual or constructive notice of the defect in the sidewalk in time to have repaired it, or protected passers-by against it. Cleveland vs. St. Paul, supra.
The presumption from the verdict for plaintiff is, that the jury found the fact of notice to the city, and neglect to repair the delect in the walk. There is evidence tending to show the existence of this defect for a long time, some months previous to the accident, and that the walk is a prominent thoroughfare of the city; and so far as this point is concerned the evidence fully sustains the finding of the-jury.
The evidence tending to show that the injury to the plaintiff was occasioned by his stepping into the hole in this sidewalk, is quite sufficient to sustain the verdict
Order denying a new trial affirmed